Appeal from an order of the Family Court, Ontario County (Frederick T. Henry, Jr., J.H.O.), entered August 4, 2003 in a proceeding pursuant to Family Ct Act article 6. The order granted the parties joint custody of their child upon the condition that the mother remain in the State of New York.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
Petitioner-respondent Jawanda Lee Wright (petitioner) appeals from an order that denied her petition seeking to modify the parties’ existing custodial arrangement by awarding full custody of the parties’ son to her and allowing her to relocate to Virginia with the son. We reject petitioner’s contention that Family Court’s determination lacks a substantial basis in the record (see generally Matter of Tropea v Tropea, 87 NY2d 727, 739-742 [1996]; Matter of Battaglia v Hopkins, 280 AD2d 953, 954 [2001]). Although the recommendation of the Law Guardian is important, it is not determinative (see Matter of Perry v Perry, 194 AD2d 837, 838 [1993]). We have reviewed petitioner’s remaining contention and conclude that it is without merit. Present—Pigott, Jr., P.J., Green, Hurlbutt, Martoche and Hayes, JJ.